DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second candidate configuration" in lines 3, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 11,263,529) in view of NetAdapt: Platform aware neural network adaptation for mobile applications, by Yang et al.  
With respect to cliam 1 (exemplary claim), Yoon discloses method implemented by a system of one or more processors (see figure 1), the method comprising: 
obtaining neural network model information comprising a plurality of decision points associated with a neural network, wherein one or more first decision points are associated with a layout of the neural network; 
accessing platform information associated with a hardware platform for which the neural network model information is to be adapted; 
determining, based on the platform information, constraints associated with adapting the neural network model information to the hardware platform, wherein a first constraint is associated with a processing resource of the hardware platform and [wherein a second constraint is associated with a performance metric]; and
generating a candidate configuration for the neural network via execution of a satisfiability solver based on the constraints, wherein the candidate configuration assigns values to the plurality of decision points, (see col. 1, lines 36-60, wherein a machine learning model “a neural network” is received in order to update “generating a candidate configuration” that to a new machine learning model with new specific characteristics “accessing platform information associated with a hardware platform” memory hierarchy “constraints associated with adapting” and rules [see col. 8, lines 24-26] “satisfiability solver”), as claimed.
However, he fails to explicitly disclose wherein a second constraint is associated with a performance metric, as claimed.  
Yang in the same field teaches wherein a second constraint is associated with a performance metric, (see page 3 first paragraph and figure 1 Budget), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of neural network adaptability.  Teaching of Yang to have a resource budget for the target neural network can be incorporated in to the Yoon’s system as suggested in col. 1, lines 40-41 the specifying characteristics, for suggestion and modification of Yoon’s system yields an updated neural network that improves results (see page 3, first paragraph) for motivation.    

With respect to claim 2, combination of Yoon and Yang further discloses wherein one of the first decision points is associated with a tensor size, and wherein the candidate configuration selects a value of the tensor size based on the determined constraints, such that the tensor size is configured to fit in memory of the hardware platform, (see Yoon col. 1, line 40-41, memory hierarchy i.e. tensor size and col. 1, line 66  to col. 2, line 3, …updated machine learning model can include …..one of the memories to store outputs of the operation…), as claimed.

With respect to claim 3, combination of Yoon and Yang further discloses wherein one or more other decision points are associated with one or more of numerical precision, algorithm selection, data padding, accelerator use, or stride, (see Yoon col. 1, line 40-41, memory hierarchy “numerical precision”), as claimed.  

With respect to claim 4, combination of Yoon and Yang further discloses wherein the neural network model information is associated with a directed graph, and wherein determining the decision points comprises:
traversing the directed graph, wherein decision points are identified for each node and edge of the directed graph, (see Yoon col. 1, lines 60-65) as claimed.

With respect to claim 5, combination of Yoon and Yang further discloses wherein a performance metric comprises one or more of evaluation time, power consumption, or memory consumption, (see Yang figure 1, Budget and page 3 first paragraph) as claimed.

With respect to claim 6, combination of Yoon and Yang further discloses wherein a third constraint is associated with adapting the neural network to a software platform, and wherein the third constraint relates to an operating system executing on the hardware platform, (see Yoon col. 8, lines 64-67, …improvement module can use memory management techniques for example software …to determine which data to store in which memories and update the machine model…”the third constraint”), as claimed.

With respect to claim 7, combination of Yoon and Yang further discloses updating the determined constraints to include the candidate configuration as a negation; and generating a second candidate configuration via execution of the satisfiability solver based on the updated constraints, (see Yoon col. 2, lines 25-34), as claimed.  

With respect to claim 8, combination of Yoon and Yang further discloses selecting an output candidate configuration based on analyzing the candidate configuration and the second candidate configuration, wherein input data is provided to the candidate configuration and the second candidate configuration, and wherein the output candidate configuration is selected based on performance metrics associated with the candidate configuration and the second candidate configuration, (see col. 2, lines 5-18), as claimed.

With respect to claim 9, combination of Yoon and Yang further discloses successively generating a plurality of candidate configurations, wherein each of the plurality of candidate configurations assigns different values to the decision points; and halting generation of successive candidate configuration, wherein halting is based on a threshold number of candidate configurations being generated, the satisfiability solver indicates unsatisfiability, or a performance metric is below a threshold, (see Yoon col. 2, lines 28-33), as claimed.

With respect to claim 10, combination of Yoon and Yang further discloses generating an interactive user interface, wherein the interactive user interface: presents a dashboard presenting the candidate configuration; and responds to user input associated with updating the determined constraints, wherein the satisfiability solver is triggered to determine an updated candidate configuration based on the user input, (see Yoon figure 1, 110 user device and col. 4, lines 33-41) as claimed.

Claims 11-17 are rejected for the same reasons as set forth in the rejections for claims 1, 2, 4, 5, 7, 8 and 10, because claims 11-17 are claiming subject matter similar to the scope claimed in claims 1, 2, 4, 5, 7, 8 and 10 respectively.  

Claims 18-20 are rejected for the same reasons as set forth in the rejections for claims 1, 2 and 10, because claims 18-20 are claiming subject matter similar to the scope claimed in claims 1, 2 and 10 respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663